DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Application’s status as a 371 of PCT/KR2019/002224, filing date 02/22/2019, is acknowledged.

Response to Arguments
Applicant’s arguments, see Pg. 7, filed 12/20/2021, with respect to the objection to the specification have been fully considered and are persuasive. 
The amended paragraph [0007] corrects the previously-raised informalities. Accordingly, the objection to the specification has been withdrawn. 
Applicant’s arguments, see Pg. 7, filed 12/20/2021, with respect to the objection to claim 2 have been fully considered and are persuasive. 
The amendments to claim 2 correct the previously-raised informalities. Accordingly, the objection to claim 2 has been withdrawn. 
Applicant’s arguments, see Pg. 7, filed 12/20/2021, with respect to the 35 USC 112(f) interpretation have been fully considered and are persuasive. 
As amended, the communication unit is now directed towards at least a claimed transceiver, thereby providing sufficient structure and obviating the need for 35 USC 112(f) interpretation. Accordingly, the 35 USC 112(f) interpretation has been withdrawn. 
Applicant’s arguments, see Pg. 7, filed 12/20/2021, with respect to the 35 USC 112(b) rejection of claims 9-10 and 12 have been fully considered and are persuasive. 
The amendments to claims 9-10 and 12 correct the previously-raised informalities. Accordingly, the 35 USC 112(b) rejection of claims 9-10 and 12 has been withdrawn. 
Applicant’s arguments, see Pgs. 7-9, filed 12/20/2021, with respect to the 35 USC 102 and 103 rejections have been fully considered and but are not persuasive.   
Applicant argues that the prior art of record purportedly fails to teach or suggest "in response to any one of the follow vehicles deviating from the group, the processor sets a sub- group, a sub-leader vehicle leading the sub-group, and a sub-follow vehicle following the sub- leader vehicle," "the sub-leader is a follow vehicle positioned behind the deviating vehicle, the sub-group set from the follow vehicle positioned behind the deviating vehicle to a last follow vehicle of the group," "based on the deviation of the deviating vehicle being completed, the processor of the vehicle transmits the vehicle travel information to the follow vehicle of the group and the sub-leader vehicle of the sub-group so as to reduce a distance between the vehicle and the sub-group," "in a deviating process of the deviating vehicle, the deviating vehicle drives at a first distance apart, and, based on the deviation of the deviating vehicle being completed, the deviating vehicle accelerates such that the deviating vehicle is spaced apart at a second distance that is shorter than the first distance," and, "based on the distance between the vehicle and the sub-leader vehicle being the first distance, the sub-group is released." The Examiner respectfully disagrees.
In particular, Applicant argues that Yamazaki, Kumabe, and Laubinger fail to teach or suggest sub-group release based on a distance between a vehicle and a sub-leader vehicle. The Examiner notes that the limitation in question (i.e., "based on the distance between the vehicle and the sub-leader vehicle being the first distance, the sub-group is released.") was not present in a previously-examined claim set and therefore necessitates further search and consideration. The Examiner refers to at least paragraphs [0119[, [0125], and [0140] of Laubinger, which disclose the pull-in process and platoon dissolving process. Once pull-in is completed, the joint movement of the platoon is maintained, which can involve maintaining the same gap distance or “adjusting the gap distance for specific operating conditions… Dissolution of the platoon involves increasing the gap distance sufficiently to permit independent operation of the vehicles…” ([0119]). Laubinger further teaches in paragraph [0125] that the dissolve process “essentially involves gradually increasing the gap by decreasing the speed of the rear vehicle Once a suitable distance is achieved, where the braking and other safety benefits of the present system are no longer needed, driver take-over is enabled as checked at step 1565.” Thus, the suitable distance corresponds to the claimed first distance wherein the sub-group is released. Though Laubinger does not refer to sub-groups in the aforementioned citations, Yamazaki already provides the division of a platoon into two sub-groups including a sub-leader in at least paragraphs [0078]-[0079] and FIG. 8(A)-(D). As such, one of ordinary skill in the art would be motivated to modify and combine the teachings of Yamazaki and Laubinger in order to provide smooth transitioning between platoon and manual control (i.e., an instance of deviating from the platoon) based on suitable distance (Laubinger [0125]), wherein the gap distance of Laubinger corresponds to the intervehicle distance of leading vehicle 50 and vehicle 52 (i.e., the sub-leader vehicle of the sub-group) of Yamazaki ([0078]). Therefore, the original prior art rejection is withdrawn and a new rejection is made with Yamazaki, Okamoto, and Laubinger under 35 USC 103.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  stopping transmission of the vehicle travel information to the .
Claim 14 depends upon claim 13 and therefore inherits the above-described deficiencies. Accordingly, claim 14 is rejected under similar reasoning as claim 13.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5-10, 12-14, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki (JP2007199939A) in view of Okamoto (US 2014/0316671 A1) and in further view of Laubinger et al. (US 2017/0344023 A1), hereinafter Laubinger.

Regarding claim 1, Yamazaki teaches a vehicle control device for controlling a vehicle, the vehicle control device comprising:
a communication unit ...that is configured to communicate with one or more follow vehicles set as a group;
Yamazaki teaches ([0025]): "26 is an inter-vehicle communication device for transmitting and receiving various information with other vehicles existing around the own vehicle… The information obtained by the inter-vehicle communication device 26… is used in the ECU 10 for controlling automatic driving… By using such an inter-vehicle communication device 26, in the automatic driving mode, control information about the preceding vehicle is transmitted to the following vehicle between the vehicles forming the platoon and traveling in the platoon, and conversely, the following vehicle Control information is transmitted to the preceding vehicle."
and a processor configured to transmit vehicle travel information via the communication unit so that platooning is performed with the one or more follow vehicles,
Yamazaki teaches ([0025]): "26 is an inter-vehicle communication device for transmitting and receiving various information with other vehicles existing around the own vehicle… Further, the ECU 10 transmits its own operation control information from its own vehicle to another vehicle by the inter-vehicle communication device 26. By using such an inter-vehicle communication device 26, in the automatic driving mode, control information about the preceding vehicle is transmitted to the following vehicle between the vehicles forming the platoon and traveling in the platoon, and conversely, the following vehicle Control information is transmitted to the preceding vehicle."
wherein the processor, in response to any one of the follow vehicles deviating from the group, generates a control message so that at least one of the follow vehicles drives at different distances apart from each other according to a deviation characteristic of any one of the follow vehicles,
Yamazaki teaches ([0068]): "In FIG. 7, (A) shows a state in which four vehicles, a vehicle 50, a vehicle 51, a vehicle 52, and a vehicle 53, are traveling in a platoon. During such platooning, the distance d1 is set between the vehicle 50 and the vehicle 51, the vehicle 51 and the vehicle 52, and the vehicle 52 and the vehicle 53. The distance d1 is an inter-vehicle distance between vehicles traveling in a platoon, which is set by an automatic driving control device. The distance d1 is set to a distance of several tens of centimeters to 1 m, which is considerably shorter than that when a normal driver drives by manual operation for the purpose of alleviating traffic congestion. Therefore, when a vehicle running in a platoon switches from automatic driving to manual operation and tries to leave the platoon, the driving technique of a normal driver can be applied to the front and rear of the vehicle. The automatic driving control device sets so that a sufficient inter-vehicle distance is provided. A sufficient inter-vehicle distance that can be handled by such a normal driver's driving technique is defined as an inter-vehicle distance for manual operation, and the inter-vehicle distance is d2."
wherein, in response to any one of the follow vehicles deviating from the group (“vehicle 51”, [0076]), the processor sets a sub-group, a sub-leader vehicle leading the sub-group (“vehicle 52”, [0076]), and a sub-follow vehicle following the sub-leader vehicle (“vehicle 53”, [0076]), 
Yamazaki teaches ([0076]): "In FIG. 8, (A) shows a state in which four vehicles, a vehicle 50, a vehicle 51, a vehicle 52, and a vehicle 53, are traveling in a platoon with the leading vehicle as the vehicle 50." Yamazaki further teaches ([0077]): "The driver operates the automatic operation release switch 32 in the driver's seat to instruct the automatic instruction release... Upon receiving this instruction, the ECU 10 of the automatic driving control device uses the inter-vehicle communication device 26 to notify the leading vehicle 50 traveling in front of the vehicle 51 canceling the automatic driving..." Yamazaki even further teaches ([0078]): "Upon receiving the notification of the automatic driving cancellation information of the vehicle 51, the leading vehicle 50 notifies the vehicle 52 and the vehicle 52 traveling behind the vehicle 51 of the information that the platooning is divided due to the departure of the vehicle 51 from the platoon... The vehicle 52 and the automatic driving cancellation information of the vehicle 52 that received such a notification sets the vehicle 52 as a new leading vehicle..." FIG. 8, included below, demonstrates that vehicle 52 becomes the leader of a sub-platoon including vehicle 52 itself and vehicle 53.

    PNG
    media_image1.png
    607
    899
    media_image1.png
    Greyscale

wherein the sub-leader is a follow vehicle positioned behind the deviating vehicle,  the sub-group set from the follow vehicle positioned behind the deviating vehicle to a last follow vehicle of the group,
([0078]): "Upon receiving the notification of the automatic driving cancellation information of the vehicle 51, the leading vehicle 50 notifies the vehicle 52 and the vehicle 52 traveling behind the vehicle 51 of the information that the platooning is divided due to the departure of the vehicle 51 from the platoon... The vehicle 52 and the automatic driving cancellation information of the vehicle 52 that received such a notification sets the vehicle 52 as a new leading vehicle..." FIG. 8, included above, demonstrates that vehicle 52 becomes the leader of a sub-platoon including vehicle 52 itself and vehicle 53.
wherein, in a deviating process of the deviating vehicle, the deviating vehicle drives at a first distance apart, and, based on the deviation of the deviating vehicle being completed, 
Yamazaki teaches ([0078]): "Upon receiving the notification of the automatic driving cancellation information of the vehicle 51, the leading vehicle 50 notifies the vehicle 52 and the vehicle 52 traveling behind the vehicle 51 of the information that the platooning is divided due to the departure of the vehicle 51 from the platoon...” Yamazaki further teaches ([0079]): "Next, as shown in FIG. 8B, the ECU 10 of the vehicle 52 traveling behind after receiving the notification controls the transmission 30 and the brake 30 to decelerate, and the distance between the vehicle and the vehicle 51 traveling ahead. The distance is set to d2 ((5)) in FIG. 8). In accordance with the behavior of the new leading vehicle 52, the ECU 10 of the vehicle 53 traveling behind controls the transmission 30 and the brake 31 to decelerate, and the distance between the vehicle and the vehicle 52 traveling in front is normal when traveling in a platoon. The distances between vehicles should be d1 ((6) in FIG. 8)." In such a scenario, both vehicle 51 and vehicle 52 are considered to be deviating vehicles, as both vehicles deviate from the original platoon. The Examiner notes that the claimed invention discloses that any one of the following vehicles may deviate from the group. Referring to FIG. 8(A)-(D), it is shown in FIG. 8(B) that vehicle 52 and vehicle 50 are separated by a distance of at least twice the length of d2. After vehicle 51 exits the lane, vehicles 50, 52, and 53 are shown in FIG. 8(D) as having moved closer to an inter-vehicle distance of d1, which is closer than the initial distance between vehicles 52 and 50.
However, while Yamazaki does disclose a communication unit and the reduction of a distance between the vehicle ([0078]-[0079]), Yamazaki does not outright teach a communication unit that includes a transceiver and wherein, based on the deviation of the deviating vehicle being completed, the 
a communication unit that includes a transceiver…
Okamoto teaches ([0049]): "The communication device 20 (i.e., a communication unit in the claims) is provided with an antenna 21… and performs wireless communications with the vehicles which are around a self-vehicle…"
wherein, based on the deviation of the deviating vehicle being completed, the processor of the vehicle transmits the vehicle travel information to the follow vehicle of the group and the sub-leader vehicle of the sub-group so as to reduce a distance between the vehicle and the sub-group,
Okamoto teaches ([0010]): "The platoon travel system also includes an inter-vehicle distance adjustment unit adjusting an inter-vehicle distance between the platoon vehicles at a vehicle joining time or at a vehicle departure time, the vehicle joining time defined as when a joining vehicle joins in the platoon in which the inter-vehicle distance is adjusted to the preset inter-vehicle distance by decelerating decel-target vehicles in the platoon which are traveling behind a join position that is reserved for the joining vehicle, and the vehicle departure time defined as when a departing vehicle departs from the platoon in which the inter-vehicle distance is adjusted to the preset inter-vehicle distance by decelerating decel-target vehicles in the platoon which are traveling ahead of the departing vehicle." Okamoto further teaches ([0049]): "The communication device 20 (i.e., a communication unit in the claims) is provided with an antenna 21… and performs wireless communications with the vehicles which are around a self-vehicle…"

However, neither Yamazaki nor Okamoto outright teach releasing the subgroup based on the distance between the vehicle and the sub-leader vehicle being the first distance. Laubinger teaches a platoon controller state machine, comprising:
and wherein, based on the distance between the vehicle and the sub-leader vehicle being the first distance (“a suitable distance”, [0125]), the sub-group is released.
Laubinger teaches ([0140]): "Stage 3, shown at 2345, starts at that point. Stage 3 represents the time period during which operation of the vehicles is at least partially automated, and comprises pull-in, or "drawing in", shown at 2350, maintaining the gap, shown at 2355, and dissolving the platoon, shown at 2360."  Laubinger further teaches ([0119]): "More specifically, the initiation of the platoon involves pull-in, or bringing the vehicles, operating at speed, into close proximity to one another until they are separated by a target gap distance. Once pull-in is completed, their joint movement as a platoon is maintained during normal operation, which can involve either maintaining the same gap distance or adjusting the gap distance for specific operating conditions... Dissolution of the platoon involves increasing the gap distance sufficiently to permit independent operation of the vehicles..." Laubinger even further teaches ([0125]): "The dissolve platoon process essentially involves gradually increasing the gap by decreasing the speed of the rear vehicle relative to the front vehicle. Once a suitable distance is achieved, where the braking and other safety benefits of the present system are no longer needed, driver take-over is enabled as checked at step 1565."
              It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yamazaki and Okamoto to incorporate the teachings of Laubinger to provide, based on the distance between the vehicle and the sub-leader vehicle being the first distance, releasing the sub-group. Incorporating the teachings of Laubinger beneficially allows for vehicles part of a dissolved platoon to rejoin a platoon if further platooning is determined to be acceptable, as recognized by Laubinger ([0126]). Thus, this arrangement would beneficially allow for the forming of another platoon, even after previously dissolving a platoon, thereby allowing for the continuation of vehicle platooning. Further, incorporating sub-group dissolution as a function of inter-vehicle gap distance ultimately provides a method of smoothly transitioning between platoon and manual control (i.e., an instance of deviating from the platoon) based on suitable distance, as recognized by Laubinger ([0125]).	

Regarding claim 5, Yamazaki, Okamoto, and Laubinger teach the aforementioned limitations of claim 1. Yamazaki further teaches:
in response to the deviation of any one of the follow vehicles satisfying a predetermined condition, the processor transmits a deviation approval message to any one of the follow vehicles.
Yamazaki teaches ([0069]): "As for the behavior when canceling the automatic driving mode and changing to the driving by the manual operation by the instruct the automatic operation release ((1) in FIG. 7). Upon receiving this instruction, the ECU 10 of the automatic driving control device uses the inter-vehicle communication device 26 to cancel the automatic driving of the vehicle 51 with respect to the vehicle 50 traveling in front and the vehicle 52 traveling behind..." 

Regarding claim 6, Yamazaki, Okamoto, and Laubinger teach the aforementioned limitations of claim 5. Yamazaki further teaches:
the processor receives the vehicle travel information from one or more electric components provided in the vehicle via the communication unit,
Yamazaki teaches ([0025]): "26 is an inter-vehicle communication device for transmitting and receiving various information with other vehicles existing around the own vehicle… Further, the ECU 10 transmits its own operation control information from its own vehicle to another vehicle by the inter-vehicle communication device 26. By using such an inter-vehicle communication device 26, in the automatic driving mode, control information about the preceding vehicle is transmitted to the following vehicle between the vehicles forming the platoon and traveling in the platoon, and conversely, the following vehicle Control information is transmitted to the preceding vehicle."
and determines whether the deviation of any one of the follow vehicles satisfies the predetermined condition based on the vehicle travel information.
Yamazaki teaches ([0069]): "As for the behavior when canceling the automatic driving mode and changing to the driving by the manual operation by the driver, first, in the state where the four vehicles (A), the vehicle 50, the vehicle 51, the vehicle 52, and the vehicle 54, are running in a platoon. The driver of the vehicle 51 operates the automatic operation release switch 32 in the driver's seat to instruct the automatic operation release ((1) in FIG. 7). Upon receiving this instruction, the ECU 10 of the automatic driving control device uses the inter-vehicle communication device 26 to cancel the automatic driving of the vehicle 51 with respect to the vehicle 50 traveling in front and the vehicle 52 traveling behind..."

Regarding claim 7, Yamazaki, Okamoto, and Laubinger teach the aforementioned limitations of claim 6. Yamazaki further teaches:
the processor receives follow vehicle travel information from the follow vehicles via the communication unit,
Yamazaki teaches ([0025]): "26 is an inter-vehicle communication device for transmitting and receiving various information with other vehicles existing around the own vehicle… Further, the ECU 10 transmits its own operation control information from its own vehicle to another vehicle by the inter-vehicle communication device 26. By using such an inter-vehicle communication device 26, in the automatic driving mode, control information about the preceding vehicle is transmitted to the following vehicle between the vehicles forming the platoon and traveling in the platoon, and conversely, the following vehicle Control information is transmitted to the preceding vehicle
and determines whether the deviation of any one of the follow vehicles satisfies the predetermined condition based on the vehicle travel information and the follow vehicle travel information.
 Yamazaki teaches ([0069]): "As for the behavior when canceling the automatic driving mode and changing to the driving by the manual operation by the driver, first, in the state where the four vehicles (A), the vehicle 50, the vehicle 51, the vehicle 52, and the vehicle 54, are running in a platoon. The driver of the vehicle 51 operates the automatic operation release switch 32 in the driver's seat to instruct the automatic operation release ((1) in FIG. 7). Upon receiving this instruction, the ECU 10 of the automatic driving control device uses the inter-vehicle communication device 26 to cancel the automatic driving of the vehicle 51 with respect to the vehicle 50 traveling in front and the vehicle 52 traveling behind..." Thus, the vehicle travel information of vehicle 51 and the vehicle travel information of vehicles 50 and 52 are considered when cancelling request is satisfied.

Regarding claim 8, Yamazaki, Okamoto, and Laubinger teach the aforementioned limitations of claim 5. Yamazaki further teaches:
control authority restricted to a driver boarded on any one of the follow vehicles is released by the deviation approval message.
Yamazaki teaches ([0069]): "As for the behavior when canceling the automatic driving mode and changing to the driving by the manual operation by the driver, first, in the state where the four vehicles (A), the vehicle 50, the vehicle 51, the vehicle 52, and the vehicle 54, are running in a platoon. The driver of the vehicle 51 operates the automatic operation release switch 32 in the driver's seat to instruct the automatic operation release ((1) in FIG. 7). Upon receiving this uses the inter-vehicle communication device 26 to cancel the automatic driving of the vehicle 51 with respect to the vehicle 50 traveling in front and the vehicle 52 traveling behind..." Yamazaki further teaches ([0027]): "Reference numeral 30 denotes a self-driving release switch for canceling the automatic driving of the vehicle and changing the driving to manual operation by the driver, which is provided in the driver's seat." The Examiner notes that in automatic driving, control by the driver is restricted. Thus, changing to manual operation from automatic driving releases the control authority restriction by allowing for manual operation.

Regarding claim 9, Yamazaki, Okamoto, and Laubinger teach the aforementioned limitations of claim 1. Yamazaki further teaches:
the processor receives the vehicle travel information from one or more electric components provided in the vehicle via the communication unit,
Yamazaki teaches ([0025]): "26 is an inter-vehicle communication device for transmitting and receiving various information with other vehicles existing around the own vehicle… Further, the ECU 10 transmits its own operation control information from its own vehicle to another vehicle by the inter-vehicle communication device 26. By using such an inter-vehicle communication device 26, in the automatic driving mode, control information about the preceding vehicle is transmitted to the following vehicle between the vehicles forming the platoon and traveling in the platoon, and conversely, the following vehicle Control information is transmitted to the preceding vehicle
and determines whether the deviation characteristic satisfies a first deviation condition or a second deviation condition based on the vehicle travel information.
Yamazaki teaches ([0069]): "As for the behavior when canceling the automatic driving mode and changing to the driving by the manual operation by the driver, first, in the state where the four vehicles (A), the vehicle 50, the vehicle 51, the vehicle 52, and the vehicle 54, are running in a platoon. The driver of the vehicle 51 operates the automatic operation release switch 32 in the driver's seat to instruct the automatic operation release ((1) in FIG. 7). Upon receiving this instruction, the ECU 10 of the automatic driving control device uses the inter-vehicle communication device 26 to cancel the automatic driving of the vehicle 51 with respect to the vehicle 50 traveling in front and the vehicle 52 traveling behind..." Thus, the vehicle travel information of vehicle 51 and the vehicle travel information of vehicles 50 and 52 are considered when cancelling request is satisfied.

Regarding claim 10, Yamazaki, Okamoto, and Laubinger teach the aforementioned limitations of claim 1. Yamazaki further teaches:
the processor determines whether the deviation characteristic satisfies a first deviation condition or a second deviation condition based on a message received from any one of the follow vehicles.
Yamazaki teaches ([0069]): "As for the behavior when canceling the automatic driving mode and changing to the driving by the manual operation by the driver, first, in the state where the four vehicles (A), the vehicle 50, the vehicle 51, the vehicle 52, and the vehicle 54, are running in a platoon. The driver of the vehicle 51 operates the automatic operation release switch 32 in the driver's seat to instruct the automatic operation release ((1) in FIG. 7). Upon receiving this instruction, the ECU 10 of the automatic driving control device uses the inter-vehicle communication device 26 to cancel the automatic driving of the vehicle 51 with respect to the vehicle 50 traveling in front and the vehicle 52 traveling behind..." The Examiner notes that because vehicle 51 is traveling behind vehicle 50, vehicle 51 can be considered to be a follow vehicle.

Regarding claim 12, Yamazaki, Okamoto, and Laubinger teach the aforementioned limitations of claim 1. Yamazaki further teaches:
based on the sub-group being set, the processor transmits the vehicle travel information to the sub-leader.
Yamazaki teaches ([0078]): "Upon receiving the notification of the automatic driving cancellation information of the vehicle 51, the leading vehicle 50 notifies the vehicle 52 and the vehicle 52 traveling behind the vehicle 51 of the information that the platooning is divided due to the departure of the vehicle 51 from the platoon... The vehicle 52 and the automatic driving cancellation information of the vehicle 52 that received such a notification sets the vehicle 52 as a new leading vehicle..."

Regarding claim 13, Yamazaki, Okamoto, and Laubinger teach the aforementioned limitations of claim 12. However, neither Yamazaki nor Okamoto outright teach, when the sub-group is released, resuming the transmission of the vehicle travel information to the sub-follow vehicle. Laubinger further teaches:
when the sub-group is released, the transmitting of the vehicle travel information to the sub-follow vehicle is resumed.
Laubinger teaches ([0125]): "Requests to dissolve the platoon can also be identified through a check at step 1545, also performed regularly, again typically a dissolve platoon process is initiated at step 1560." Laubinger further teaches ([0126]): "Following driver take over as shown at step 1570, a check is made at 1575 to determine whether the dissolve process is complete... Thus, if the check at 1575 yields a yes, the process can loop through mux 1585 back to step 1510 to see if further platooning is acceptable. If step 1575 yields a “no”, the process advances to step 1580 to determine whether the driver has successfully taken over. A “no” loops to step 1570 while a yes is muxed at 1585 with a yes from step 1575, and loops back to step 1510. It will be appreciated that operation of the ACC and CMS of the vehicle may operate normally when the platoon is dissolved." Laubinger even further teaches ([0164]): "Before platooning begins, the systems on each participant must verify that they are ready to participate in the platoon. In the embodiment illustrated in FIG. 37, a handshaking protocol is used to verify that both controllers and both drivers are affirmatively ready to platoon before platoon control is initiated." Thus, after the platoon is dissolved and a desire for further platooning is indicated, the transmission of the vehicle travel information is resumed through the verification of readiness to participate in the platoon.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yamazaki, Okamoto, and Laubinger to further incorporate the teachings of Laubinger to provide, when the sub-group is released, resuming the transmission of the vehicle travel information to the sub-follow vehicle. Incorporating the teachings of Laubinger beneficially allows for vehicles part of a dissolved platoon to rejoin a platoon if further platooning is determined to be acceptable, as recognized by Laubinger ([0126]). Thus, this arrangement 

Regarding claim 14, Yamazaki, Okamoto, and Laubinger teach the aforementioned limitations of claim 13. However, neither Yamazaki nor Okamoto outright teach releasing the sub-group based on a distance between the sub-leader vehicle and a vehicle positioned in front of the sub-leader vehicle. Laubinger further teaches:
the processor releases the sub- group based on a distance between the sub-leader vehicle and a vehicle positioned in front of the sub-leader vehicle.
Laubinger teaches ([0200]): "But generally, if the lead truck is very close behind another vehicle… it is more likely that braking and potentially aggressive braking may be required, and it is generally not desirable to initiate platooning when such risk factors exist… Similarly, the detection of a vehicle of concern in front of the lead vehicle can trigger a dissolve, or cause the platoon controller to increase the target gap in response to the detection of such an event."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yamazaki, Okamoto, and Laubinger to further incorporate the teachings of Laubinger to provide releasing the sub-group based on a distance between the sub-leader vehicle and a vehicle positioned in front of the sub-leader vehicle. As recognized by Laubinger, a vehicle traveling too close to the leader vehicle presents a risk ([0200]). Further incorporating the teachings of Laubinger provides a way to mitigate this risk by allowing for the release of the platoon/sub-platoon.

Regarding claim 18, Yamazaki, Okamoto, and Laubinger teach the aforementioned limitations of claim 1. Yamazaki further teaches:
when any one of the follow vehicles is scheduled to deviate from the group during platooning while being spaced apart from each other within a first predetermined range, the processor controls the communication unit so as to perform the platooning while being spaced apart from each other within a second predetermined range wider than the first predetermined range.
Yamazaki teaches ([0068]): "In FIG. 7, (A) shows a state in which four vehicles, a vehicle 50, a vehicle 51, a vehicle 52, and a vehicle 53, are traveling in a platoon. During such platooning, the distance d1 is set between the vehicle 50 and the vehicle 51, the vehicle 51 and the vehicle 52, and the vehicle 52 and the vehicle 53. The distance d1 is an inter-vehicle distance between vehicles traveling in a platoon, which is set by an automatic driving control device. The distance d1 is set to a distance of several tens of centimeters to 1 m, which is considerably shorter than that when a normal driver drives by manual operation for the purpose of alleviating traffic congestion. Therefore, when a vehicle running in a platoon switches from automatic driving to manual operation and tries to leave the platoon, the driving technique of a normal driver can be applied to the front and rear of the vehicle. The automatic driving control device sets so that a sufficient inter-vehicle distance is provided. A sufficient inter-vehicle distance that can be handled by such a normal driver's driving technique is defined as an inter-vehicle distance for manual operation, and the inter-vehicle distance is d2." FIG. 2, included below, demonstrates that d2 is wider than d1.


    PNG
    media_image2.png
    613
    1087
    media_image2.png
    Greyscale

Regarding claim 20, Yamazaki, Okamoto, and Laubinger teach the aforementioned limitations of claim 18. However, Yamazaki does not outright teach, when the deviation of the follow vehicle is completed, controlling the communication unit so that the deviating vehicle is spaced apart from each other within the first predetermined range that is not the second predetermined range to perform the platooning. Okamoto teaches a platoon travel system, comprising:
when deviation of the follow vehicle is completed, the processor controls the communication unit so that the deviating vehicle is spaced apart from each other within the first predetermined range that is not the second predetermined range to perform the platooning.
Okamoto teaches ([0010]): "The platoon travel system also includes an inter-vehicle distance adjustment unit adjusting an inter-vehicle distance between the platoon vehicles at a vehicle joining time or at a vehicle departure time, the vehicle joining time defined as when a joining vehicle joins in the platoon in which the inter-vehicle distance is adjusted to the preset inter-vehicle distance by decelerating decel-target vehicles in the platoon which are traveling behind a join  a departing vehicle departs from the platoon in which the inter-vehicle distance is adjusted to the preset inter-vehicle distance by decelerating decel-target vehicles in the platoon which are traveling ahead of the departing vehicle."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yamazaki, Okamoto, and Laubinger to incorporate the teachings of Okamoto to provide, when the deviation of the follow vehicle is completed, controlling the communication unit so that the deviating vehicle is spaced apart from each other within the first predetermined range that is not the second predetermined range to perform the platooning. Yamazaki and Okamoto are both directed towards the similar pursuit of vehicle platooning. Incorporating the teachings of Okamoto beneficially allows for the development of information regarding vehicle safety, which can be used in preventing collisions between vehicles, as recognized by Okamoto ([0327]).

Claims 2 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki, Okamoto, and Laubinger in view of Parikh et al. (US 2016/0200318 A1), hereinafter Parikh.

Regarding claim 2, Yamazaki, Okamoto, and Laubinger teach the aforementioned limitations of claim 1. Yamazaki further teaches:
wherein, in response to the deviation characteristic satisfying a first deviation condition, the processor generates a control message so that at least one of the vehicles drives at the first distance apart,
Yamazaki teaches ([0068]): "In FIG. 7, (A) shows a state in which four vehicles, a vehicle 50, a vehicle 51, a vehicle 52, and a vehicle 53, are traveling in a platoon. During such platooning, the distance d1 is set between the vehicle 50 and the vehicle 51, the vehicle 51 and the vehicle 52, and the vehicle 52 and the Therefore, when a vehicle running in a platoon switches from automatic driving to manual operation and tries to leave the platoon, the driving technique of a normal driver can be applied to the front and rear of the vehicle. The automatic driving control device sets so that a sufficient inter-vehicle distance is provided. A sufficient inter-vehicle distance that can be handled by such a normal driver's driving technique is defined as an inter-vehicle distance for manual operation, and the inter-vehicle distance is d2."
However, neither Yamazaki, Okamoto, nor Laubinger outright teach, in response to the deviation characteristics satisfying a second deviation condition, the processor generating a control message so that at least one of the follow vehicles drives at a second distance that is narrower than the first distance apart. Parikh teaches methods and systems for controlling a host vehicle to mitigate rear-end collisions with a front vehicle and a rear vehicle, comprising:
and in response to the deviation characteristic satisfying a second deviation condition, the processor generates a control message so that at least one of the follow vehicles drives at the second distance that is narrower than the first distance apart.
Parikh teaches ([0006]): "Another embodiment of the invention provides a method of controlling a host vehicle. The method includes automatically maintaining the host vehicle at least a predetermined following distance from a front vehicle traveling ahead of the host vehicle. The method also includes detecting a rear vehicle traveling behind the host vehicle, determining when the rear vehicle poses a rear-end collision risk with the host vehicle, and automatically, by a controller, increasing a speed of the host vehicle when the rear vehicle poses a rear-end collision risk with the host vehicle. The method further includes automatically reducing the predetermined following distance to decrease a distance between the host vehicle and the front vehicle and increase a distance between the host vehicle and the rear vehicle when the rear vehicle poses a rear-end collision risk with the host vehicle."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yamazaki, Okamoto, and Laubinger to incorporate the teachings of Parikh to provide, in response to the deviation characteristics satisfying a second deviation condition, the processor generating a control message so that at least one of the follow vehicles drives at a second distance that is narrower than the first distance apart. Yamazaki and Parikh are both directed towards similar endeavors, namely that of vehicle platooning/following. One of ordinary skill in the art would find it beneficial to incorporate the teachings of Parikh, as doing so would serve to establish, in the case of a deviation in the form of a potential rear-end collision, a narrower inter-vehicle distance with a leading vehicle and a greater inter-vehicle distance with the rear vehicle. Such an arrangement is highly beneficial, as it grants the following vehicle more distance to brake, which mitigates a collision or the impact of a collision, as recognized by Parikh ([0004]).

Regarding claim 4, Yamazaki, Okamoto, Laubinger, and Parikh teach the aforementioned limitations of claim 2. Yamazaki further teaches:
the first deviation condition is defined as any one of the follow vehicles deviating from the group according to a control of the processor,
Yamazaki teaches ([0068]): "In FIG. 7, (A) shows a state in which four vehicles, a vehicle 50, a vehicle 51, a vehicle 52, and a vehicle 53, are traveling in a platoon. During such platooning, the distance d1 is set between the vehicle 50 and the vehicle 51, the vehicle 51 and the vehicle 52, and the vehicle 52 and the Therefore, when a vehicle running in a platoon switches from automatic driving to manual operation and tries to leave the platoon, the driving technique of a normal driver can be applied to the front and rear of the vehicle. The automatic driving control device sets so that a sufficient inter-vehicle distance is provided. A sufficient inter-vehicle distance that can be handled by such a normal driver's driving technique is defined as an inter-vehicle distance for manual operation, and the inter-vehicle distance is d2." Yamazaki further teaches ([0027]): "Reference numeral 30 denotes a self-driving release switch for canceling the automatic driving of the vehicle and changing the driving to manual operation by the driver, which is provided in the driver's seat." The Examiner notes that in paragraph [0069], it is disclosed that the ECU 10 (i.e., the processor) uses the inter-vehicle communication device 26 to cancel the automatic driving of the vehicle 51 with respect to the vehicle 50 traveling in front and the vehicle 52 traveling behind.
and the second deviation condition is defined as any one of the follow vehicles deviating from the group regardless of the control of the processor.
Yamazaki teaches ([0068]): "In FIG. 7, (A) shows a state in which four vehicles, a vehicle 50, a vehicle 51, a vehicle 52, and a vehicle 53, are traveling in a platoon. During such platooning, the distance d1 is set between the vehicle 50 and the vehicle 51, the vehicle 51 and the vehicle 52, and the vehicle 52 and the vehicle 53. The distance d1 is an inter-vehicle distance between vehicles traveling in a platoon, which is set by an automatic driving control device. The Therefore, when a vehicle running in a platoon switches from automatic driving to manual operation and tries to leave the platoon, the driving technique of a normal driver can be applied to the front and rear of the vehicle. The automatic driving control device sets so that a sufficient inter-vehicle distance is provided. A sufficient inter-vehicle distance that can be handled by such a normal driver's driving technique is defined as an inter-vehicle distance for manual operation, and the inter-vehicle distance is d2." Yamazaki further teaches ([0027]): "Reference numeral 30 denotes a self-driving release switch for canceling the automatic driving of the vehicle and changing the driving to manual operation by the driver, which is provided in the driver's seat." Thus, switching from automatic driving to manual operation is a deviation from the group regardless of the control of the processor, as manual operation is reliant upon a human driver rather than the processor.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki, Okamoto, Laubinger, and Parikh in view of Jeong (US 2019/0179340 A1).

Regarding claim 3, Yamazaki and Parikh teach the aforementioned limitations of claim 2. Yamazaki further teaches:
the first deviation condition is defined as any one of the follow vehicles deviating from the group at manual driving,
Yamazaki teaches ([0068]): "In FIG. 7, (A) shows a state in which four vehicles, a vehicle 50, a vehicle 51, a vehicle 52, and a vehicle 53, are traveling in a herefore, when a vehicle running in a platoon switches from automatic driving to manual operation and tries to leave the platoon, the driving technique of a normal driver can be applied to the front and rear of the vehicle. The automatic driving control device sets so that a sufficient inter-vehicle distance is provided. A sufficient inter-vehicle distance that can be handled by such a normal driver's driving technique is defined as an inter-vehicle distance for manual operation, and the inter-vehicle distance is d2."
However, neither Yamazaki, Okamoto, Laubinger, nor Parikh outright teach a second deviation condition defined as any one of the follow vehicles deviating from the group at autonomous driving. Jeong teaches a system, apparatus, and method for controlling platooning, comprising:
and the second deviation condition is defined as any one of the follow vehicles deviating from the group at autonomous driving.
Jeong teaches ([0003]): "Platooning is technology of performing autonomous driving in a state where a plurality of vehicles are located at a specified interval in a row. A leading vehicle, which is foremost in a platooning line while platooning is performed, may control one or more following vehicles which follow the leading vehicle." Jeong further teaches ([0008]): "The leading vehicle may be configured to predict a collision with an external object located in front of a driving lane of the leading vehicle. When the collision with the external The following vehicle may be configured to determine a possibility that the following vehicle will avoid its collision based on a situation of the neighboring lane in response to the transmission of the information associated with the collision and control at least a portion of braking of the following vehicle, a lane change of the following vehicle, a change of a vehicle the following vehicle will follow, or withdrawal of the following vehicle from a platooning group based on the information associated with the collision, transmitted from the leading vehicle, and the possibility that the following vehicle will avoid the collision."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yamazaki, Okamoto, Laubinger, and Parikh to incorporate the teachings of Jeong to provide a second deviation condition defined as any one of the follow vehicles deviating from the group at autonomous driving. Yamazaki, Okamoto, Laubinger, Parikh, and Jeong are each directed towards the similar endeavor of vehicle platooning/following. As such, incorporating the teachings of Jeong would be advantageous, as doing so would allow for the follow vehicles to determine whether or not braking, a lane change, a leader vehicle change, or withdrawal from platooning would assist in mitigating the collision, as recognized by Jeong ([0008]). Ultimately, this beneficially reduces harm to the vehicles as well as their inhabitants.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki, Okamoto, and Laubinger in view of Kumabe (US 2013/0079953 A1).


the processor selects any one of the follow vehicles as the sub-leader vehicle based on at least one of a position, a type, a height, a length, and a speed of each follow vehicle.
Kumabe teaches ([0095]): "Further, in the present embodiment, the leader vehicles of the sub-convoys are successively arranged, next to each other. In other words, the second vehicle C2 of the whole convoy is also the leader vehicle of the second sub-convoy, which is next to the first sub-convoy in which the vehicle C1 serves as the leader vehicle." Thus, the follow vehicles are selected as the sub-leader vehicle based on position.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yamazaki, Okamoto, and Laubinger to incorporate the teachings of Kumabe to provide selecting any one of the follow vehicles as the sub-leader vehicle based on at least one of a position, a type, a height, a length, and a speed of each follow vehicle. Yamazaki, Okamoto, Laubinger, and Kumabe are each directed towards similar endeavors, namely that of vehicle platooning/following. Incorporating the teachings of Kumabe is advantageous, as it allows for the sequential generation of sub-groups and sub-leader vehicles based on a vehicle's sequential position in the main platoon, as recognized by Kumabe ([0094]-[0096]). This ultimately provides a streamlined method of selecting a sub-leader vehicle.

Claims 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki, Okamoto, and Laubinger in view of Mudalige (US 2010/0256852 A1).


the processor sets any one of the follow vehicles as a next leader vehicle,
Yamazaki teaches ([0077]): "The driver operates the automatic operation release switch 32 in the driver's seat to instruct the automatic instruction release... Upon receiving this instruction, the ECU 10 of the automatic driving control device uses the inter-vehicle communication device 26 to notify the leading vehicle 50 traveling in front of the vehicle 51 canceling the automatic driving..." Yamazaki further teaches ([0078]): "Upon receiving the notification of the automatic driving cancellation information of the vehicle 51, the leading vehicle 50 notifies the vehicle 52 and the vehicle 52 traveling behind the vehicle 51 of the information that the platooning is divided due to the departure of the vehicle 51 from the platoon... The vehicle 52 and the automatic driving cancellation information of the vehicle 52 that received such a notification sets the vehicle 52 as a new leading vehicle..."
However, neither Yamazaki, Okamoto, nor Laubinger outright teach, when deviation of the vehicle is scheduled in the group, restricting the deviation of the vehicle until platooning is performed by the next leader vehicle. Mudalige teaches platoon vehicle management, comprising:
and when deviation of the vehicle is scheduled in the group, the deviation of the vehicle is restricted until platooning is performed by the next leader vehicle.
Mudalige teaches ([0093]): "In the case of a communications anomaly between the current Leader Vehicle and the remainder of the formation (as described below) one of the other vehicles may attempt to take the leadership position, after a wait period that is a function of that vehicle's current ambition level. To do so, it sends a "leadership request" message." Mudalige further teaches ([0094]): "If any vehicle in the current formation hears a "leadership request" from another participant, it will not itself attempt to request the leadership role for a small fixed time period, plus a wait time that is a function of its ambition level. If the former Leader Vehicle suddenly regains communications capability and receives a message from the new Leader Vehicle, it will compare the other's leadership start time with its own. If the other's start time is more recent, the former Leader Vehicle will immediately switch to the follower role and assume the position assigned to it by the new Leader Vehicle."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yamazaki, Okamoto, and Laubinger to incorporate the teachings of Mudalige to provide, when deviation of the vehicle is scheduled in the group, restricting the deviation of the vehicle until platooning is performed by the next leader vehicle. Yamazaki, Okamoto, Laubinger, and Mudalige are each directed towards the endeavor of vehicle platooning. Incorporating the teachings of Mudalige advantageously prevents 'competition' between vehicles requesting leader status by implementing the waiting period restriction, as recognized by Mudalige ([0093]-[0095]).

Regarding claim 17, Yamazaki, Okamoto, Laubinger, and Mudalige teach the aforementioned limitations of claim 16. However, neither Yamazaki, Okamoto, nor Laubinger outright teach restriction of the control authority assigned to a driver boarded on the vehicle included in the restriction of the deviation of the vehicle. Mudalige further teaches:
restriction of control authority assigned to a driver boarded on the vehicle is included in the restriction of the deviation of the vehicle.
Mudalige teaches ([0093]): "In the case of a communications anomaly between the current Leader Vehicle and the remainder of the formation (as described below) one of the other vehicles may attempt to take the leadership position, after a wait period that is a function of that vehicle's current ambition level. To do so, it sends a "leadership request" message." Mudalige further teaches If any vehicle in the current formation hears a "leadership request" from another participant, it will not itself attempt to request the leadership role for a small fixed time period, plus a wait time that is a function of its ambition level." Thus, by preventing an attempt to request the leadership role, control authority assigned to a driver boarded on the vehicle is restricted.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yamazaki, Okamoto, Laubinger, and Mudalige to further incorporate the teachings of Mudalige to provide restriction of the control authority assigned to a driver boarded on the vehicle included in the restriction of the deviation of the vehicle. Yamazaki, Okamoto, Laubinger, and Mudalige are each directed towards the endeavor of vehicle platooning. Incorporating the teachings of Mudalige advantageously prevents 'competition' between vehicles requesting leader status by implementing the waiting period restriction, which restricts control authority assigned to a driver boarded on the vehicle, as recognized by Mudalige ([0093]-[0095]).

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki, Okamoto, and Laubinger in view of Abe (WO 2008093890 A1).

Regarding claim 19, Yamazaki, Okamoto, and Laubinger teaches the aforementioned limitations of claim 18. However, neither Yamazaki, Okamoto, nor Laubinger outright teach a second predetermined range which varies depending on a road on which the vehicle is driving. Abe teaches a follow-up control device that performs a follow-up control to a preceding vehicle traveling in front of the own vehicle, comprising:
the second predetermined range varies depending on a road on which the vehicle is driving.
Abe teaches ([0038]): "The inter-vehicle distance setting unit 15 for the driver preference inputs the driver-favorite inter-vehicle distance map read from the memory unit 13 and the detection value of the vehicle speed sensor 5 and the acquired information of the navigation terminal 7, and the current time zone and the current driving Select the inter-vehicle distance data according to the type of road and the current vehicle speed from the driver's favorite inter-vehicle distance map, and obtain the inter-vehicle distance... corresponding to this inter-vehicle distance data."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yamazaki, Okamoto, and Laubinger to incorporate the teachings of Abe to provide the second predetermined range which varies depending on a road on which the vehicle is driving. Different road types may be constructed of different materials (e.g., asphalt, gravel, dirt, etc.), which, as one of ordinary skill in the art would recognize, would each have different effects on aspects of vehicle performance such as deceleration and braking. As such, selecting the inter-vehicle distance based on road type advantageously allows for consideration of these properties by choosing an inter-vehicle distance appropriate for the road type.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yamashiro (US 2013/0041567 A1) teaches a travel support apparatus for a vehicle convoy, including the reduction of an inter-vehicle distance for each of the vehicles in a convoy. Li et al. (US 2017/0329348 A1) teaches a system and method for operating a follower vehicle in a vehicle platoon, including the determination of a deviation in angular direction of travel of platooning vehicles..
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK T GLENN III whose telephone number is (571)272-5078. The examiner can normally be reached M-F 7:30AM - 4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JELANI A SMITH/Supervisory Patent Examiner, Art Unit 3662